Wade, J.
1. Under the ruling in City of Albany v. Brown, 17 Ga. App. 707 (88 S. E. 215), the petition failed to show any joint acts of negligence by the City of Albany and the Albany Transit Company, which were jointly sued, or that there was any concert of action on their part in the alleged damage to the automobile, and did not establish that they were joint tort-feasors; and the court therefore erred in overruling the general demurrer filed by this defendant. See City of Albany v. Brown, supra, and cases there cited.
2. The error of the court in overruling the demurrer rendered all further proceedings nugatory, and a discussion of the other rulings complained of is unnecessary. Judgment reversed.